EXHIBIT 10.14

SECOND AMENDMENT TO LEASE AGREEMENT

     THIS SECOND AMENDMENT TO LEASE AGREEMENT (the “Second Amendment”), is made
this 15th day of March, 2007, by 3280 PEACHTREE I LLC (as “Landlord”) and
AMERICAN TELECONFERENCING SERVICES, LTD. DB/A PREMIERE GLOBAL SERVICES (as
“Tenant”).

W I T N E S S E T H:

     WHEREAS, Landlord and Tenant did enter into that certain Lease Agreement,
dated as of October 28, 2005 (the “Original Lease”), for space (consisting of
all of the 9th floor) in that certain building located at 3280 Peachtree Road,
Atlanta, Georgia (the “Building”), as such space is more particularly described
in the Original Lease (the “Demised Premises”).

     WHEREAS, Landlord and Tenant did enter into that certain First Amendment to
Lease Agreement, dated as of July 31, 2006 (the “First Amendment”).

     WHEREAS, the Original Lease, as modified by the First Amendment, is herein
collectively referred to as the Lease.

     WHEREAS, Landlord and Tenant desire to modify and amend the Lease, in the
manner and for the purposes herein set forth.

     NOW, THEREFOR, for and in consideration of the mutual premises, and for Ten
and No/100 Dollars ($10.00) and other good and valuable consideration, paid by
the parties hereto to one another, the receipt and sufficiency of which are
acknowledged by the parties hereto, the parties hereto hereby covenant and agree
as follows:

     1. Defined Terms. All capitalized terms not defined herein shall have the
same meaning as set forth in the Lease.

     2. Size of Demised Premises. The square feet of Rentable Floor Area of the
Demised Premises, which was set forth in the Original Lease as 23,529 is and
shall be, for the purposes of the Original Lease, 23,684 square feet of Rentable
Floor Area. Floor plan measurements for the Building are as set forth on Exhibit
“B”, attached hereto and by this reference incorporated herein.

     3. Building Size and Building Address. The square feet of Rentable Floor
Area in the Building, which was set forth in the Original Lease as 582,049, is
and shall be for the purposes of the Original Lease, 584,758 square feet of
Rentable Floor Area. The address of the Building and the Building address for
notices to Tenant is (in lieu of what is set forth in the Original Lease) 3280
Peachtree Road, NW, Atlanta, Georgia 30305-2422.

     4. Signage and Tenant’s Logotype. With respect to the Building monument
signs described in Article 59.1 of the Original Lease, Tenant acknowledges that
such signs are attached

--------------------------------------------------------------------------------

to the Building, and are not free-standing. Tenant, together with Tenant’s
Affiliate (leasing the 10th floor of the Building), have the right, in the
aggregate, to one sign panel on one such sign.

     5. Operating Expenses; Bond Transaction. Landlord obtained an inducement
resolution from the Development Authority of Fulton County (the “Authority”)
which qualified the Project for the issuance by the Authority of taxable revenue
bonds to finance the acquisition of the Project by the Authority and the
lease-back of the Project from the Authority to Landlord, and Landlord and the
Authority have closed and consummated such taxable revenue bond transaction. The
taxable revenue bond financing transaction with the Authority required the
expenditure by Landlord of significant transaction costs in connection with the
closing thereof, including filing fees, inducement costs, publication costs,
bond issuance fees, bond validation fees, recording fees, attorney’s fees and
expenses, and accounting and consultant fees and expenses, and has and will
require the expenditure by Landlord of additional third-party costs and expenses
during the period that the taxable revenue bonds are outstanding, but such
taxable revenue bond financing transaction will result in a significant
reduction in the ad valorem taxes assessed against the Project during a period
not to exceed ten (10) years. Landlord and Tenant hereby agree that Operating
Expenses under this Lease shall include amortization (calculated utilizing a
reasonable rate of interest, whether or not such interest is actually incurred)
of the actual third-party costs and expenses incurred by Landlord in connection
with Landlord’s obtaining the aforesaid inducement resolution from the Authority
and the closing and consummation of the taxable revenue bond financing
transaction, amortized over a period of ten (10) years commencing on January 1
of the first year during which the ad valorem taxes assessed against the Project
are reduced as a result of such taxable revenue bond financing transaction, and
Operating Expenses for each year shall also include the costs of legal and
accounting services and other third-party costs incurred by Landlord during such
year which would not have been incurred by Landlord but for the taxable revenue
bond financing transaction; provided, however, the costs and expenses (or
amortized amounts thereof, as the case may be) included in Operating Expenses
under this Article during any year shall in no event exceed the amount of the
reduction in ad valorem taxes assessed against the Project for such year
resulting from the taxable revenue bond financing transaction.

     6. Ceiling Allowance and Ceiling Work. Landlord and Tenant agree that in
lieu of any obligations on the part of Landlord to perform or provide any work
on or for the ceiling within the Demised Premises, as set forth in Paragraph
2(b) of Exhibit “D” to the Original Lease (and Landlord no longer has such
obligations), Landlord shall provide an additional allowance to Tenant of One
Hundred Eighty-Five Thousand Sixty-Two and No/100 Dollars ($185,062.00) . Such
additional allowance shall be funded under the same conditions that the
Construction Allowance is funded under the Original Lease.

     7. Consent of Guarantor. Tenant shall cause the guarantor of the Original
Lease to execute and deliver to Landlord the Acknowledgement, Consent and
Reaffirmation of Guarantor of Lease, attached hereto as Exhibit “A”, by this
reference incorporated herein, with the execution and delivery of this First
Amendment. The delivery of this document is a material inducement to Landlord,
without which Landlord would not have executed and delivered this First
Amendment.

2

--------------------------------------------------------------------------------

     8. Work Within Fire Stairs. Tenant has requested that Tenant have the right
to make certain improvements to the fire-stairs between the floors of the
Demised Premises that it occupies in the Building (the “Stairwell Work”), and
Landlord shall permit Tenant to do such Stairwell Work, subject to and
conditioned upon the following terms and conditions:

     (a) Landlord shall have the right to approve the plans and specifications
for such Stairwell Work;

     (b) Tenant shall be responsible for the cost of such Stairwell Work (which
may be funded from the Construction Allowance, to the extent available), and for
such Stairwell Work (as conducted and upon completion) being in compliance with
all applicable codes, laws, ordinances and regulations, and any delay in
achieving substantial compliance or acquiring a certificate of occupancy for the
Demised Premises because of or in connection with such Stairwell Work shall be a
Tenant Delay, and shall not delay or otherwise impact the Rental Commencement
Date;

     (c) Landlord shall have the right to repair or replace (at Tenant’s sole
cost and expense), if Landlord deems it necessary, in Landlord’s reasonable
judgment, any of the Stairwell Work, after providing at least five (5) days
prior notice to Tenant of such intent; and

     (d) Tenant shall be responsible for the cost of cleaning the stairwells and
the Stairwell Work. Landlord shall arrange for such cleaning, through the
Building janitorial service, and Landlord shall bill Tenant, and Tenant shall
pay for, such cost as billed.

     9. No Other Modifications. Except as expressly modified herein, the Lease
shall remain in full force and effect and, as modified herein, is expressly
ratified and confirmed by the parties hereto.

     10. Legal Representatives, Successors and Assigns. This Second Amendment
shall be binding upon and shall inure to the benefit of Landlord and Tenant and
their respective legal representatives, successors and assigns.

     11. Georgia Law. This Second Amendment shall be construed and interpreted
under the laws of the State of Georgia.

     12. Time of Essence. Time is of the essence of this Second Amendment.

3

--------------------------------------------------------------------------------

     IN WITNESS WHEREOF, the parties have hereunto set their hands and seals as
of the day, month and year first above written.

   “LANDLORD”:       3280 PEACHTREE I LLC,   a Georgia limited liability company
        By: Cousins Properties Incorporated,     a Georgia corporation,    
Member     By: /s/ Jack A. LaHue

--------------------------------------------------------------------------------

    Its: Senior Vice President

--------------------------------------------------------------------------------

              (CORPORATE SEAL)                   “TENANT”:       AMERICAN
TELECONFERENCING SERVICES,   D/B/A PREMIERE GLOBAL SERVICES           By: /s/
Michael Havener

--------------------------------------------------------------------------------

  Name: Michael Havener   Title: Chief Financial Officer         Attest: /s/
Bobby Collett

--------------------------------------------------------------------------------

  Name: Bobby Collett   Title: Vice President Corporate Real Estate          
(CORPORATE SEAL)


4

--------------------------------------------------------------------------------